SECOND DIVISION
                                ANDREWS, P. J.,
                            MILLER and BRANCH, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                  November 17, 2015




In the Court of Appeals of Georgia
 A15A2217. WALTON v. THE STATE.

      ANDREWS, Presiding Judge.

      The appellant, Toya Walton, was convicted of speeding on April 2, 2015, and

filed a timely notice of appeal from that conviction. This appeal is not from that

conviction, however, but rather is from the denial of Walton’s subsequent motion to

require the official court reporter to transcribe all pre-trial and jury trial matters and

provide her with a free transcript of the proceedings.

      1. Walton is not indigent. But she contends she is entitled to a free digital copy

of the trial transcript pursuant to Judicial Council of Georgia Rule 2.3 (A), effective

January 1, 2015, which provides:

      In all criminal cases, when a transcript is required or requested to be
      prepared, it shall be filed with the clerk of court immediately upon
      completion and certification. The court reporter shall notify the court,
      prosecutor, defense attorney(s), and/or self-represented defendants(s) of
      the date the transcript is filed with the clerk of court and provide each
      with a digital copy of the transcript at no charge.


      Once filed, the transcript is a public record (O.C.G.A. § 50-18-70), and
      copies may be provided at the rate determined by the clerk or by law as
      any other public record.


      Walton’s contention, if accepted, would shift the cost of transcripts from non-

indigent criminal case defendants to the general public. If that is the law, to quote

Charles Dickens’ Mr. Bumble, “the law is a ass--a idiot.” But that is not the law.

      OCGA § 15-14-5 provides in part: “[i]t shall be the duty of each court reporter

to transcribe the evidence and other proceedings of which he has taken notes as

provided by law whenever requested so to do by counsel for any party to such case

and upon being paid the legal fees for such transcripts.” The Judicial Council rule

cannot trump this statute.

      If a non-indigent criminal defendant requests a transcript, the statute obligates

a court reporter to prepare one, upon getting paid by the requesting party. Inasmuch

as Judicial Council Rule 2.3 (A) cannot override that statute, the only reasonable

interpretation of the Rule is that it reflects our modern digital age and provides for



                                          2
free digital copies of a transcript to parties once the requesting party pays for the

initial transcript.

       2. Before the hearing on Walton’s motion, the Clayton County Attorney filed

a motion to intervene, in order to protect the interests of the county, which had the

potential of being required to expend county funds for transcripts for non-indigent

criminal defendants. Walton contends the trial court erred in allowing the county

attorney to intervene. However, because the trial court properly denied Walton’s

motion, we need not address the county attorney’s intervention. See In re Bowens,

308 Ga. App. 241, 244 (2) (706 SE2d 694) (2011).

       Judgment affirmed. Miller and Branch, JJ., concur.




                                         3